NO. COA13-1407

                       NORTH CAROLINA COURT OF APPEALS

                              Filed:      1 July 2014

STATE OF NORTH CAROLINA


    v.                                       Buncombe County
                                             Nos. 11 CRS 57859, 12 CRS 160
DOUGLAS EUGENE VEAL



    Appeal by defendant from judgment entered 6 August 2013 by

Judge   Alan    Z.    Thornburg    in    Buncombe    County    Superior     Court.

Heard in the Court of Appeals 23 April 2014.


    Attorney General Roy Cooper, by Assistant Attorney General
    David Shick, for the State.

    Cheshire Parker Schneider & Bryan, PLLC, by John Keating
    Wiles, for defendant-appellant.


    McCULLOUGH, Judge.


    Douglas Eugene Veal (“defendant”) appeals the order of the

trial court, denying his motion to suppress evidence.                     For the

following reasons, we affirm the order of the trial court.

                              I.        Background

    On   4     July   2011,   Officer     Rodney     Cloer    of   the   Asheville

Police Department (“Officer Cloer”) was dispatched to a report

of an intoxicated driver in a green Chevy truck at the Citistop

gas station located at 760 Haywood Road.                     The report of an
                                               -2-

intoxicated person came through dispatch from an employee at the

Citistop gas station.                Dispatch reported that there was a very

intoxicated male subject trying to leave the gas station in a

green Chevy truck with a bed cover.                             Dispatch also identified

the subject as an elderly white male in a white hat.                                    Officer

Cloer responded to the call and drove to the gas station and

parked his car in the parking lot.                            He then observed defendant

driving    his    green        truck    in    the       parking      lot.       Officer     Cloer

approached defendant on foot and asked to speak with him.                                   While

speaking     with       defendant,          Officer          Cloer    noticed      an   odor    of

alcohol coming from defendant and observed an unopened can of

beer in the truck.               Defendant told Officer Cloer that he was

going   to   a    funeral        in     Alabama.              Officer      Cloer    noted     that

defendant had slurred speech.                      Due to his observations, Officer

Cloer   asked         defendant       to     get    out       of     his    vehicle.        While

attempting       to    get     out     of    his    truck,         defendant       stumbled    and

nearly fell and used the side of the vehicle to maintain his

balance.

    Officer           Cloer,    certified          in    standardized         field     sobriety

testing, instructed defendant to perform the “Horizontal Gaze

Nystagmus” test.             While Officer Cloer was performing the test,

Officer    Cloer       observed        six    out       of    the    six    signs    indicating

impairment.           He also asked defendant to perform the “Walk and
                                              -3-

Turn” test.         While attempting to administer the test, defendant

continued to ask questions during the instructional phase, lost

his footing three times, used his arms for balance, and started

the test without being asked.                    Due to these actions, Officer

Cloer terminated the test and placed defendant under arrest for

Driving While Impaired.

       During the process of his arrest, defendant asked to be let

go if he told Officer Cloer a location where drugs and stolen

guns could be found.              Officer Cloer explained that defendant was

under   arrest       and    he     was    not    able      to     make   any    deals     with

defendant.         Defendant was then transported to the jail where he

subsequently        refused       to   take     the     Intoxilyzer      breath      test   to

determine his blood alcohol level.                         Officer Cloer obtained a

search warrant from the magistrate in order to perform a blood

test    on       defendant.        Defendant        was    transported         to    Memorial

Mission Hospital where his blood was drawn in an ambulance in

the parking lot.

       On    3    October     2011,      defendant      was     indicted       for   habitual

impaired         driving    and    operating        a     motor    vehicle      without     an

operator’s license.            On 5 March 2012, defendant was indicted on

attaining habitual felon status and failure to appear on the

charge of habitual impaired driving after being released.                               On 5

July 2013, defendant filed a motion to suppress all evidence
                                   -4-

obtained from the alleged illegal seizure, arguing that Officer

Cloer    lacked    reasonable   articulable   suspicion   of    criminal

wrongdoing.       The same day, defendant also filed a motion to

suppress blood seized from defendant, and a motion to suppress

evidence of statements made by defendant.          On 29 July 2013,

defendant filed a motion to exclude and objection to evidence of

his alleged refusal of the Intoxilyzer test.

    Defendant’s trial came on for hearing on the 29 July 2013

criminal session of Buncombe County Superior Court.              At the

hearing, Aaron Wakenhut, the employee who called in the report

of an intoxicated person, testified to his observations in the

store.    He could not remember the incident at the time of the

trial, but testified by reading his witness statement aloud.          In

his statement he said that “the man was stumply [sic] walking,

made a slight mess with hot water for his soup.                Hard time

talking and slurred.       Took a very long time to respond.”         By

order entered 1 August 2013, the trial court denied the motions

to suppress.      The order made the following pertinent findings of

fact:

           1. During the late evening hours of July the
              4th, 2011, while on duty, Officer Cloer
              from the Asheville Police Department was
              dispatched to a gas station on Haywood
              Road to investigate an impaired person,
              and that he went there and that he parked
              his vehicle, got out, and observed the
                                            -5-

                 Defendant driving a truck in the parking
                 lot.

               2. That   Officer  Cloer  went   up  to   the
                  Defendant’s truck, at which time it was
                  stopped, asked if he could speak to the
                  Defendant, then detected the odor of
                  alcohol, and at that same time observed an
                  unopened container of beer in the truck,
                  and then upon observing that and smelling
                  that and opining that the Defendant had
                  slurred speech, he was unsteady on his
                  feet, he had him submit to field sobriety
                  tests.

               . . . .

               6. The officer did not observe the Defendant
                  driving, except in the lot; however, he
                  was dispatched there for the purpose of
                  investigating   the   potential of   that
                  illegal activity, and that the Defendant
                  was under the wheel of a truck that was
                  moving and the motor was on and it was in
                  a public vehicular area.

      On 6 August 2013, defendant pled guilty to the charge of

habitual       driving   while      impaired      and   attaining       habitual   felon

status,     while   preserving        his    right      to    appeal    his   motion   to

suppress.       The charges of no operator’s license and failure to

appear on the charge of habitual impaired driving after being

released were dismissed.              Defendant was sentenced to a term of

66   to   89    months    imprisonment.           Defendant       entered     notice   of

appeal on 6 August 2013.

                              II.    Standard of Review

      Our      review    of   a     trial   court’s          motion    to   suppress   is
                                      -6-

“strictly      limited   to    determining       whether    the   trial      judge’s

underlying findings of fact are supported by competent evidence,

in which event they are conclusively binding on appeal, and

whether   those      factual   findings     in    turn     support    the    judge’s

ultimate conclusions of law.”             State v. Cooke, 306 N.C. 132,

134, 291 S.E.2d 618, 619 (1982).              Any unchallenged findings of

fact are “deemed to be supported by competent evidence and are

binding on appeal.”       State v. Roberson, 163 N.C. App. 129, 132,

592 S.E.2d 733, 735-36 (2004).         The trial court’s conclusions of

law are fully reviewable de novo on appeal.                    State v. Hughes,

353 N.C. 200, 208, 539 S.E.2d 625, 631 (2000).                       “[T]he trial

court’s conclusions of law must be legally correct, reflecting a

correct application of applicable legal principles to the facts

found.”     State v. Buchanan, 353 N.C. 332, 336, 543 S.E.2d 823,

826 (2001) (alteration in original) (internal quotation marks

and citations omitted).

                                III. Discussion

    Defendant’s sole argument on appeal is that the trial court

erred   when    it    denied   his   motion      to   suppress       all    evidence

stemming from the initial stop because Officer Cloer made an

illegal stop of defendant’s vehicle.                  Defendant contends that

the initial stop was illegal because it was not warranted by a

reasonable and articulable suspicion of criminal activity.
                                          -7-

    The Fourth Amendment of the Constitution provides the right

of people to be secure in their persons and protects citizens

from unreasonable searches and seizures.               U.S. Const. amend. IV.

However, the United States Supreme Court has held that “[n]o one

is protected by the Constitution against the mere approach of

police officers in a public place.”               State v. Brooks, 337 N.C.

132, 141, 446 S.E.2d 579, 585 (1994) (quoting State v. Streeter,

283 N.C. 203, 208, 195 S.E.2d 502, 506 (1973)).                      The Supreme

Court    has    also   held   that   “a    seizure    does    not   occur    simply

because a police officer approaches an individual and asks a few

questions.”       Florida v. Bostick, 501 U.S. 428, 434, 115 L. Ed.

2d 389, 398 (1991).

    Our Supreme Court held in State v. Brooks, 337 N.C. 132,

446 S.E.2d 579 (1994), that neither reasonable suspicion nor

probable       cause   were   required     for   an   agent   to    approach   the

defendant and engage in conversation.                 In Brooks, the officer

approached the vehicle while the defendant was sitting in the

driver’s seat.         Id. at 137, 446 S.E.2d at 583.                The officer

shined    a    flashlight     on   the    defendant   and     noticed   an   empty

holster within the reach of the defendant.                    Id.    The officer

asked where his gun was located and the defendant responded that

he was sitting on the gun.           Id.    The officer asked the defendant

to “ease it out real slow” and the defendant reached under his
                                            -8-

right    thigh     and     handed     the   gun    to    the   officer.        Id.      The

defendant was allowed to exit and enter the vehicle multiple

times during the interaction.                     Without putting the defendant

under arrest, the officer asked him if he had any “dope” in the

car.     The defendant replied in the negative and asked if the

officer would like to search the vehicle.                      Brooks at 137-38, 446

S.E.2d at 583.           Upon searching the vehicle, with the defendant’s

help, the officer discovered a bag of cocaine and arrested the

defendant for possession of cocaine and carrying a concealed

weapon.     Id. at 138, 446 S.E.2d at 583-84.                     The defendant filed

a motion to suppress the search and seizure of drugs from his

vehicle, arguing that the officer lacked probable cause.                             Id. at

136, 446 S.E.2d at 582-83.                  The Court found that there was no

evidence that the officer “made a physical application of force

or that the defendant submitted to any show of force.”                               Id. at

142, 446 S.E.2d at 586.               Our Supreme Court held that “[o]fficers

who lawfully approach a car and look inside with a flashlight do

not     conduct     a     ‘search’     within      the     meaning      of   the     Fourth

Amendment.        If, as a result, the officers see some evidence of a

crime,     this     may     establish         probable      cause       to   arrest     the

occupants.”             Brooks   at    144,     446      S.E.2d    at    587   (internal

citations omitted).

       In State v. Isenhour, 194 N.C. App. 539, 670 S.E.2d 264
                                               -9-

(2008), officers were patrolling in a high crime area when they

observed the defendant and a passenger parked in the back corner

of a fast food restaurant parking lot.                       The officers parked the

patrol car eight feet away from the defendant’s vehicle and

approached      on    foot.        Id.    at    540,   670    S.E.2d    at    266.    The

defendant’s window would not roll down so he opened the car door

to speak with the officers.                    Due to the inconsistency between

the defendant’s and passenger’s reason for being in the parking

lot, the defendant was asked to exit his vehicle.                            Id. at 541,

670 S.E.2d at 266.            The officer patted down the defendant and

asked     for    consent      to    search       his   vehicle.         The    defendant

consented, and while searching the vehicle, the officers found a

pill bottle containing methadone pills.                       Id.     This Court found

that    the     officer    did      not     create     “any     real    ‘psychological

barriers’ to defendant’s leaving such as using his police siren,

turning on his blue strobe lights, taking his gun out of his

holster, or using threatening language.”                      Id. at 544, 670 S.E.2d

at 268.         Our Court held that the officer’s actions did not

constitute       a    seizure      of     the    defendant,      so    “no    reasonable

suspicion was required for [the officer] to approach defendant’s

car and ask him questions.”               Id.

       In this case, similar to Brooks, there is no evidence that

Officer       Cloer    used        any    physical      force       when      approaching
                                           -10-

defendant.       Officer      Cloer    approached        defendant’s          vehicle    and

engaged in conversation with him, as the officer did in Brooks.

He testified that he walked up to defendant’s car on foot and

asked to speak with him.                   During that conversation, Officer

Cloer observed signs of intoxication (the odor of alcohol on

defendant, an unopened can of beer, and slurred speech) leading

him   to   investigate        defendant     further.           Similar       to   Isenhour,

Officer    Cloer      also    did    not   use    any    “psychological           barriers”

while initiating contact with defendant.                          He testified that he

did not activate his blue lights and there is no evidence that

he removed his gun from his holster or used a threatening tone

initiating contact with defendant.                 Thus, as found in Brooks and

Isenhour, Officer Cloer engaged in a voluntary encounter with

defendant.

       The test for determining whether a seizure has occurred “is

whether,       taking     into       account      all        of     the     circumstances

surrounding      the    encounter,         the    police          conduct    would    ‘have

communicated to a reasonable person that he was not at liberty

to    ignore    the    police    presence        and    go    about    his    business.’”

Florida    at   437,    115     L.   Ed.    2d    at    400    (quoting       Michigan    v.

Chesternut, 486 U.S. 567, 569, 100 L. Ed. 2d 565 (1988)).                                 In

the present case, Officer Cloer pulled into the parking lot of

the gas station and parked his vehicle.                           He testified that he
                                           -11-

did not pull his vehicle in behind defendant’s car, he did not

activate his blue lights, and there is no evidence that he spoke

in a threatening tone.             He further testified that he got out of

his vehicle and approached defendant’s truck on foot and asked

to speak with defendant.             Our Supreme Court has held that these

actions do not constitute a “seizure” of defendant.                          See State

v.    Brooks,     337    N.C.    132,     446   S.E.2d    579    (1994).       Because

defendant     was     not      “seized”   by    Officer   Cloer’s       approach      and

initial questioning, reasonable suspicion of criminal activity

is not required.

       Unlike a voluntary encounter, “[a]n investigatory stop must

be    justified     by   ‘a     reasonable      suspicion,      based   on   objective

facts, that the individual is involved in criminal activity.’”

State v. Watkins, 337 N.C. 437, 441, 446 S.E.2d 67, 70 (1994)

(quoting Brown v. Texas, 443 U.S. 47, 51, 61 L. Ed. 2d 357, 362

(1979)).     Reasonable suspicion requires that

             [t]he stop . . . be based on specific and
             articulable facts, as well as the rational
             inferences from those facts, as viewed
             through the eyes of a reasonable, cautious
             officer,    guided    by   [the    officer’s]
             experience   and   training.       The   only
             requirement is a minimal level of objective
             justification,   something   more   than   an
             ‘unparticularized suspicion or hunch.’

Id.    at   441-42,      446    S.E.2d    at    70   (quoting    United      States    v.

Sokolow, 490 U.S. 1, 7, 104 L. Ed. 2d 1, 10 (1989)) (quotation
                                            -12-

marks and internal citations omitted).                          “The Fourth Amendment

requires      that        police     have      an      articulable           and    reasonable

suspicion     of       criminal     conduct     before        making    an     investigative

stop of an automobile.”              United States v. Arzaga, 9 F.3d 91, 93

(10th Cir. 1993) (emphasis added).

      Since       we     have    determined         that     Officer     Cloer’s          initial

interaction        with     defendant       was        a    voluntary        encounter,       his

personal observations during that time may be used to determine

reasonable        suspicion        for   the    subsequent        investigatory             stop.

When he approached defendant’s vehicle, Officer Cloer noticed

the   odor    of       alcohol     coming      from        defendant    and        observed    an

unopened container of beer in defendant’s truck.                              This Court has

previously        held    that     similar      observations       observed           during    a

consensual encounter establish reasonable suspicion to further

detain and investigate defendant.                          State v. Veazey, 191 N.C.

App. 181, 195, 662 S.E.2d 683, 692 (2008) (stating that during

the   initial           lawful      checkpoint             detention,        the     officer’s

observations of “a strong odor of alcohol in the vehicle and . .

. that Defendant’s eyes were red and glassy . . . provided a

sufficient        basis    for     reasonable        suspicion     permitting             Trooper

Carroll      to    pursue        further       investigation           and     detention       of

Defendant”).

      Officer          Cloer     initiated        an       investigatory           stop     when,
                                         -13-

suspecting that defendant was impaired, he asked defendant to

step out of his vehicle to further investigate.                         We find that

his personal observations of the odor of alcohol and an unopened

container of beer made during the voluntary encounter are                               a

sufficient basis for reasonable suspicion to support the stop.

      Defendant also argues that the basis of his stop was from

an anonymous tip.            The report of an impaired driver came from

information given by an unnamed employee.                     Since the caller was

not   identified       by    name,    defendant    argues        that      these    facts

constitute a stop based on an anonymous tip.

      It is well established that “[a]n anonymous tip can provide

reasonable suspicion as long as it exhibits sufficient indicia

of reliability.”        State v. Hughes, 353 N.C. 200, 207, 539 S.E.2d

625, 630 (2000).            Even if a tip lacks sufficient indicia of

reliability,      it   “may     still    provide    a        basis   for    reasonable

suspicion      if      it     is      buttressed        by     sufficient          police

corroboration.”        Id.     “In sum, to provide the justification for

a   warrantless     stop,      an    anonymous    tip    ‘must       have   sufficient

indicia of reliability, and if it does not, then there must be

sufficient police corroboration of the tip before the stop may

be made.’”      State v. Peele, Jr., 196 N.C. App. 668, 672, 675

S.E.2d 682, 685 (2009) (quoting Hughes at 207, 539 S.E.2d at

630).
                                      -14-

       In United States v. Quarles, 330 F.3d 650 (4th Cir. 2003),

an individual called 911 and reported that the defendant was

walking down Nash Street and was wanted by the U.S. Attorney’s

Office.    The caller provided a description, including that the

defendant was a black male with dreadlocks,                    and an accurate

description of what the defendant was currently wearing.                    Id. at

652.    The 911 operator asked the caller why the U.S. Attorney’s

office was interested in the defendant.               The caller stated that

he was wanted for carrying a gun and that the defendant had

killed the caller’s brother, but had “beat the case.”                    Id.     The

caller was kept on the phone with the operator and continued to

follow the defendant, keeping the operator updated until the

caller saw officers arrive and put the defendant on the ground.

Id.     The   court       stated   that   “the     caller    here   gave    enough

information    to    be    identified     later,    and     therefore,     was   not

totally anonymous at any time.”              Quarles at 654.        It also held

that the caller “provided sufficient information to the police

that he could have been held accountable for his statements.”

Id. at 656.

       Similarly, in the present case, the caller was identified

as an employee of the Citistop gas station where defendant’s car

was located.        This information was sufficient to ascertain his

identity when police arrived.             The second officer on the scene,
                                           -15-

Officer McCullough, was able to identify the caller as Aaron

Wakenhut and obtain a statement from him.                       Thus, Wakenhut was

“bound to have felt as though he was being held accountable for

what   he   was      saying.”        Quarles    at    656.    Wakenhut       also   gave

information based off his personal observations of defendant’s

behavior inside the store.                 He testified that defendant was

stumbling, made a mess with the hot water for his soup, had

slurred speech, a hard time talking, and took a very long time

to respond.          Accordingly, the tip in this case would be a more

reliable tip than a true anonymous caller case where the caller

gives no identifying information.

       Since    we    have    determined       defendant     was   not     seized   when

Officer     Cloer      approached      him      and   engaged      in    conversation,

Officer Cloer was able to corroborate the caller’s information

before initiating a stop.              Officer Cloer’s personal observations

of the odor of alcohol coming from defendant and an unopened

container      of     beer    on     the   passenger     seat      corroborated      the

caller’s       tip     of     an     impaired     person.          Officer     Cloer’s

observations         during    the    voluntary       encounter     with    defendant,

prior to asking him to get out of his vehicle, along with the

information         from     the   caller’s       tip,   established        reasonable

suspicion for the stop.

       Defendant cites to State v. Blankenship, _ N.C. App. _, 748
                                           -16-

S.E.2d 616 (2013), as his main source of authority for why the

trial court erred.          In Blankenship, officers received a “be-on-

the-lookout”        message       from      dispatch.           A    taxicab           driver

anonymously        called   911    and     reported      that   he   observed          a   red

Mustang convertible with a black soft top driving erratically,

running     over     traffic      cones,    and        continuing    west    on        Patton

Avenue.     Id. at __, 748 S.E.2d at 617.                 The caller also provided

the license plate, “XXT-9756”.                  Id.      A few minutes later, the

officers spotted a red Mustang with a black soft top and an “X”

in the license plate heading west on Patton Avenue.                              Id.       When

the officers caught up to the vehicle, it had made a turn and

was approaching a security gate.                  Id.      As the driver attempted

to open the gate, the officers activated their blue lights and

stopped the defendant.             Blankenship at __, 748 S.E.2d at 617.

At   this   time,     the   officers       had    not     observed    the    “defendant

violating     any    traffic      laws     or    see    any   evidence      of    improper

driving     that    would   suggest        impairment[.]”           When    one    of      the

officers spoke to the defendant, he detected a strong odor of

alcohol and asked him to perform field sobriety tests.                                     Id.

Based on his performance, the defendant was arrested for driving

while impaired.        This Court found that the officers were unable

to judge the caller’s “credibility and to confirm firsthand that

the tip possessed sufficient indicia of reliability.                         Since [the
                                     -17-

caller’s] anonymous tip did not possess sufficient indicia of

reliability,     [the    officers]     did    not    possess    reasonable,

articulable suspicion to stop defendant’s car.”              Id. at __, 748

S.E.2d at 620.

    This    case    is   distinguishable      from    Blankenship   in    two

distinct ways.     In Blankenship, the call was a true anonymous

tip because the taxicab driver did not give any information that

would enable the caller to be identified.            His identity was only

discovered because the 911 operator was able to go back and

trace the phone number.       Id. at __, 748 S.E.2d at 617.          By not

identifying himself, the officers could not judge the caller’s

credibility.     “Since the officers did not have an opportunity to

assess his credibility,” the caller lacked sufficient indicia of

reliability.     Id. at __, 748 S.E.2d at 618.           However, in this

case, the caller was identified as an employee of the business

where defendant was located, thus giving enough information that

allowed for his identity to be ascertained at the scene and

making him a more reliable tipster than the one in Blankenship.

    In Blankenship, although the officers did not personally

observe   the   defendant    committing     any   unlawful   behavior,   they

immediately initiated a stop by activating their blue lights as

the “driver, defendant, attempted to open the gate.”             Id. at __,

748 S.E.2d at 617.          The initial encounter was not voluntary
                                            -18-

because the immediate activation of their blue lights acted as a

show of authority that would make a reasonable person feel that

they were not free to leave.                       Because it was not voluntary,

reasonable suspicion was required to conduct the stop.                             In the

case at hand, Officer Cloer did not activate his blue lights

when he pulled into the parking lot and parked his car away from

defendant’s          vehicle.       He    approached      defendant      on     foot    and

engaged    in     a    conversation       in   a     voluntary    encounter      allowing

Officer Cloer to make his own personal observations of the odor

of alcohol and an unopened container of beer inside the car.

Thus,     unlike       in    Blankenship,          Officer     Cloer     was     able   to

personally       observe        defendant’s        behavior      to   corroborate       the

caller’s tip prior to initiating the stop and he was able to

form the necessary reasonable suspicion of criminal activity.

Therefore, defendant’s reliance on Blankenship is misplaced.

                                    IV.     Conclusion

    We     conclude         that   the    initial      encounter       between    Officer

Cloer and the defendant was a voluntary encounter and thus did

not require reasonable suspicion.                    Accordingly, Officer Cloer’s

observations          during    the      consensual      encounter      (the     odor    of

alcohol     and       an    unopened      container)         established       reasonable

suspicion       to    further      detain      and    investigate      the     defendant.

Based on the foregoing, we hold the trial court properly denied
                             -19-

defendant’s motion to suppress all evidence stemming from the

initial stop.

    Affirmed.

    Judges ELMORE and DAVIS concur.